            Case 1:19-cr-00018-ABJ Document 79 Filed 04/15/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                   Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                                               ORDER

         Before the Court is Roger J. Stone’s Motion To Dismiss Pursuant to Federal Rule of

Criminal Procedure 12(b)(3)(B) [Dkt #72]. The Court, having considered the Defendant’s

motion and otherwise being fully advised, finds that Count I of the Indictment suffers from

constitutional defects that cannot be cured.

It is therefore ORDERED AND ADJUGED

      that Count I is dismissed.

         DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.



                                                        _______________________________

                                                        AMY BERMAN JACKSON
                                                        United States District Judge

DATE:

cc:      all counsel of record
